Citation Nr: 1611603	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a jaw disability, to include bruxism and temporomandibular joint arthritis, including as secondary to an acquired psychiatric disability.

3.  Entitlement to an increased disability rating for lumbosacral strain with spondylosis and degenerative disc space narrowing in excess of 10 percent.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for the residuals of chemical burns.



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1986 to January 1989, and from December 1989 to August 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bruxism/jaw pain and PTSD, and denied an increased disability rating for the service-connected lumbosacral spine disability.  The RO also declined to reopen service connection for a cervical spine disability due to a lack of new and material evidence, and this denial was appealed to the Board; however, in a February 2016 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine.  As this was a complete grant of the cervical spine disability issue on appeal, the issue of whether new and material evidence was received to reopen service connection for a cervical spine disability was rendered moot, so it is no longer before the Board.

The Veteran testified about the issues addressed in the instant decision from Muskogee, Oklahoma, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the June 2015 Board hearing.  38 C.F.R. § 20.1304 (2015).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the mental health issue on appeal to entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and PTSD, and the bruxism/jaw pain disability issue to entitlement to service connection for a jaw disability, to include bruxism and temporomandibular joint arthritis, including as secondary to an acquired psychiatric disability, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

At the June 2015 Board videoconference hearing, the Veteran's representative requested, and was granted, an additional 90 days to obtain and send evidence to the Board.  In a letter dated August 31, 2015, the representative requested an additional 60 day extension.  While it does not appear that a letter was sent to the Veteran's representative addressing this 60 day extension request, the Board notes that approximately eight months have passed since the June 2015 Board videoconference hearing.  As such, the Veteran's representative had five additional months in which to submit any newly obtained evidence.  Further, in November 2015, the Board received additional evidence from the Veteran's representative.  In the corresponding cover letter, the representative stated that the evidence was being submitted "pursuant to the Board's order that held the record open for submission of evidence."  As such, the Board finds that the issues on appeal are ripe for adjudication.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for sleep apnea and residuals of chemical burns are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with generalized anxiety disorder.

2.  During service the Veteran displayed mental health symptoms related to stressful in-service events.

3.  The currently diagnosed generalized anxiety disorder is related to service.

4.  The Veteran is currently diagnosed with the jaw disabilities of bruxism and temporomandibular joint arthritis.

5.  The bruxism and temporomandibular joint arthritis are proximately due to or the result of the now service-connected generalized anxiety disorder.

6.  For the rating period from April 14, 2010, the service-connected lumbosacral strain with spondylosis and degenerative disc space narrowing has more nearly approximated painful limitation of motion of the lumbosacral spine with forward flexion of greater than 30 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months, and no ankylosis of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability of generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a jaw disability, to include bruxism and temporomandibular joint arthritis, as secondary to an acquired psychiatric disability, have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, from April 14, 2010, the criteria for a disability rating of 20 percent, but no higher, for lumbosacral strain with spondylosis and degenerative disc space narrowing have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board grants service connection for both an acquired psychiatric disability and a jaw disability, which is a complete grant of benefits as to those issues.  As such, further discussion of VA's duties to notify and to assist as to those issues is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In May 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2011 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in a February 2013 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA spinal examination in May 2010.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010 VA examination report indicates that the claims file might not have been reviewed by the VA examiner; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected spinal disability on appeal, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, the evidence reflects that the Veteran underwent adequate private spinal examinations in October 2011 and May 2015.  The private examination reports are of record.

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased rating for the service-connected lumbosacral spine disability on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the jaw issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Anxiety disorder and bruxism are not chronic diseases under 38 C.F.R. § 3.309(a) and the provisions do not apply.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.   

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that service connection for a psychiatric disability is warranted due to stressful events experienced during service.  Initially, the Board finds that, after a review of all the evidence of record, lay and medical, the evidence is at least in equipoise on the question of whether the Veteran is currently diagnosed with a generalized anxiety disorder.  The report from a May 2015 independent medical examination reflects that the Veteran was diagnosed with generalized anxiety disorder by a private medical examiner.  In March 2011, the Veteran received a VA mental health examination.  The examination report reflects that the VA examiner did not find that the Veteran met the criteria for a PTSD diagnosis; however, under "other mental history," the VA examiner merely noted that the Veteran did not report any other diagnosed psychiatric disability.  It is unclear from the report whether the VA examiner reviewed the relevant evidence of record, and/or whether the VA examiner considered if the Veteran had any other potential psychiatric disabilities other than the advanced PTSD (rather than simply taking the Veteran's word that no other psychiatric disabilities had been diagnosed).  For these reasons, the Board finds the evidence is at least in equipoise on the question of whether the Veteran is currently diagnosed with generalized anxiety disorder. 

Next, the Board finds that the evidence is at least in equipoise concerning whether during service the Veteran displayed mental health symptoms related to stressful in-service events.  Evidence weighing against a finding of mental health symptoms in service includes the Veteran's service treatment records, which are absent for any complaint, diagnosis, and/or treatment of a psychiatric disability during service.  This includes the multiple in-service examinations and corresponding medical history reports. 

Evidence supporting a finding of mental health symptoms in service includes the Veteran's January 2011 PTSD stressor statement.  While multiple stressors have been advanced, of particular probative value to the Board is the Veteran's statement that on one occasion while deployed to Kuwait the Veteran came across a grenade that was missing its pin and spoon.  The Veteran advanced fearing for his safety and calling for help as the grenade could have "exploded at any second."  The Veteran's cries for help resulted in the Veteran's platoon Sergeant coming over.  Eventually, other soldiers responded and the grenade was removed.

The above stressor is of significant probative value as, in November 2015, VA received a lay statement from the Veteran's platoon Sergeant.  The Sergeant advanced that during deployment overseas as part of Operation Desert Storm the Veteran displayed anxious behavior.  The Sergeant had been concerned about this anxious behavior as the Veteran was a team leader in charge of other soldiers.  It was noted that on one occasion the Veteran panicked and froze after coming across an unexploded grenade with the pin pulled.  The Veteran refused to leave the stairwell until after the Sergeant had talked the Veteran down.  The Sergeant concluded the lay statement by noting that, while the Veteran was a great man and leader, "command did have concerns of his position during this time due to his anxiousness."  The Board finds that this lay statement, when considered with the other evidence of record, supports a finding that the Veteran displayed mental health symptoms related to stressful in-service events, specifically, symptoms of anxiety.

Finally, the Board also finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed generalized anxiety disorder is related to active service.  As discussed above, the VA examiner at the March 2011 VA mental health examination did not diagnose a mental health disability.  As such, no opinion was rendered concerning whether a mental health disability was related to service.

The report from the May 2015 private medical examination reflects that the private examiner opined that it was at least as likely as not that the currently diagnosed generalized anxiety disorder was related to service.  Specifically, the private physician opined that stressful experiences during service, such as the grenade incident discussed above, caused the Veteran "significant psychological trauma, which caused changes in his stress hormones, which caused a change in his neurophysiology, which has caused continued anxiety[.]"

The Veteran is currently diagnosed with the psychiatric disability of generalized anxiety disorder, and during service he displayed mental health symptoms related to stressful in-service events.  A private medical examiner has opined there is a link between the currently diagnosed generalized anxiety disorder and stressful in-service events.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disability of generalized anxiety disorder was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that the May 2015 independent medical examination report reflects that the private examiner also diagnosed the Veteran with the psychiatric disability of PTSD, which is contrary to the March 2011 VA mental health examination finding that the Veteran did not meet the criteria for a PTSD diagnosis.  Where a Veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct mental health disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the generalized anxiety disorder from the symptomatology of any PTSD.  As such, the Board has attributed all identified mental health symptomatology to the now service-connected generalized anxiety disorder, and the RO should consider all of the Veteran's mental health symptoms when assigning an initial disability rating for the generalized anxiety disorder.  For these reasons, the Board need not consider whether service connection is also warranted for PTSD (or any other psychiatric disability).   See 38 C.F.R. § 4.130 (all psychiatric disabilities rated together); 38 C.F.R. § 4.14 (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities)

Service Connection for a Jaw Disability

The Veteran contends that a jaw disability was caused by the now service-connected psychiatric disability of generalized anxiety disorder.  Initially, the Board finds that the Veteran is currently diagnosed with the jaw disabilities of bruxism and temporomandibular joint arthritis.  The report from a March 2011 VA jaw examination reflects that the Veteran was diagnosed with bruxism.  An October 2011 private medical examination report conveys that the Veteran was diagnosed with the jaw disabilities of bruxism and temporomandibular joint arthritis.  The Veteran was again diagnosed with bruxism and temporomandibular joint arthritis in the report of a May 2015 private medical examination.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's bruxism and temporomandibular joint arthritis are proximately due to or the result of the now service-connected generalized anxiety disorder.  The report from the March 2011 VA jaw examination reflects that a VA examiner was asked to opine as to whether the bruxism was related to the claimed psychiatric disability of PTSD.  At the conclusion of the examination, the VA examiner opined that it was at least as likely as not that the bruxism was secondary to PTSD because the Veteran had stated that he would grind his teeth when having dreams about the Gulf War.  Presumably, the VA examiner would have related the bruxism to the now service-connected generalized anxiety disorder (which is related to stressful experiences during Desert Storm) had that option been made available, as the rationale would have been the same, and the symptoms (dreams about the Gulf War) would have been the same, even if diagnosed as part of generalized anxiety disorder versus PTSD.

The reports from both the October 2011 and May 2015 private medical examinations reflect that the private examiner who conducted the examinations opined that the now service-connected generalized anxiety disorder was the cause of the currently diagnosed jaw disabilities.  Specifically, in the May 2015 examination report, the private physician stated that the psychiatric disability "caused [the Veteran] to have involuntary muscle spasms in his jaws causing him to grind his teeth and bruxism.  This has caused traumatic arthritis in both of his temporomandibular joints."   

As both VA and private examiners have opined that currently diagnosed jaw disabilities were related to the now service-connected generalized anxiety disorder, the Board finds that the criteria for service connection for jaw disabilities of bruxism and temporomandibular joint arthritis, as secondary to the service-connected generalized anxiety disorder, have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Increased Disability Rating for Lumbosacral Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran has advanced that the service-connected lumbosacral spine disability has worsened to the point that an increased disability rating is warranted.  In an April 2014 statement, the Veteran advanced having worsening back pain.  The Veteran reported being prescribed a course of oral steroids and pain medications to treat the disability.  The Veteran advanced receiving treatment from a chiropractor.  Further, the Veteran conveyed experiencing constant pain, with pain radiating down the right leg.  There was no mention of radiating pain in the left leg.  Symptoms reported included spasms and cramping with normal movement, and increased pain and fatigue after standing for more than a few minutes.  These symptoms have made driving and grocery shopping more difficult.  At the June 2015 Board videoconference hearing, the Veteran testified to having back spasms and guarding.  When asked about gait, the Veteran testified to walking funny.  The Veteran was unsure whether spinal contour was abnormal.  

VA received a statement from the Veteran's wife in July 2014.  The wife advanced that the Veteran would complain about back pain on an almost daily basis, and the pain drastically limited the Veteran's activities, including shopping.  At the June 2015 Board videoconference hearing, the wife, who is a surgical technician, testified that the Veteran is unable to stand or walk for an extended period of time, and the Veteran would also have difficulty bending over.

The Veteran received a VA spinal examination in May 2010.  The examination report reflects that the Veteran advanced having difficulty walking due to the spinal disability, although there was no report of falls due to the disability.  Symptoms conveyed by the Veteran included stiffness, fatigue, spasms, weakness, decreased motion, paresthesia, and numbness.  The Veteran did not advance erectile dysfunction, bowel problems, or incontinence.  The Veteran also did not report urinary retention, but did convey urinary urgency and frequency.

As to pain symptoms, at the May 2010 VA spinal examination, the Veteran advanced having pain that was localized on the right side of the low back.  The pain occurs constantly at a moderate level.  The Veteran advanced that physical activity and sitting too long can result in flare-ups of pain.  As to incapacitating episodes, the Veteran reported having no such episodes in the previous 12 months.  When asked about functional impairment, the Veteran advanced being unable to exercise.  

Upon examination in May 2010, the Veteran's posture and gait were normal, and there was no abnormal weight bearing.  The VA examiner did not observe radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  Muscle tone and musculature were normal, and straight leg testing was negative bilaterally.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed full range of motion at all levels, with continued full range of motion after repetitive use testing.  Pain on motion was only noted during left lateral flexion at 30 degrees.  At the conclusion of the examination, the VA examiner stated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. 

The VA examiner in May 2010 also conducted a neurological spinal examination.  Examination of the spine revealed no sensory deficits, no lumbosacral motor weakness, no signs of pathologic reflex, and normal knee and ankle jerk.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Finally, there were no non-organic physical signs.

In August 2010, the Veteran received a VA Gulf War examination.  During the examination, the Veteran's spinal disabilities were addressed.  The examination report reflects that the Veteran advanced having no weakness, bladder, or bowel impairment.  While the Veteran did advance being able to walk for about a half-mile and/or stand for 20 minutes before a severe flare-up of pain, the Veteran "reported his lumbar spine condition does not affect his activities of daily living, recreational activities, or employment."  The Veteran also denied incapacitating episodes or having to use an assistive device to mobilize.  The Veteran did advance having numbness and tingling in the left lower extremity that could last a few minutes to a whole day.  Stiffness was noted by the Veteran.  Neurological examination reflected normal gait and normal motor strength in both the upper and lower extremities.

VA received a private medical examination report dated October 2011.  The Board notes that the examination report is confusing as to whether the Veteran had radicular symptoms in the lower extremities at the time of the October 2011 examination.  The private examiner noted that the Veteran began to develop tingling down the arms and legs in approximately 2001.  While the private examiner makes some statements indicating that such radicular symptoms continue to affect both the upper and lower extremities, the examiner also appears to indicate that at the time of the private examination radicular symptoms were only present in the left hand.    

Upon examination in October 2011, the Veteran reported incapacitating episodes a total duration of at least two weeks, but less than four weeks, during the previous 12 months.  Further, the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Range of motion testing reflected flexion of 85 degrees, extension of 10 degrees, right lateral flexion of 20 degrees, left lateral flexion of 15 degrees, right rotation of 25 degrees, and left rotation of 20 degrees.

Private treatment records from November 2013 reflect that the Veteran complained of back pain that worsened with driving and sitting in the same position for long periods of time.  The Veteran did not have pain with walking.  Upon examination gait was normal and there was no pain with active and passive range of motion.  Deep tendon reflexes were normal, and there were no neurological deficits identified.

A May 2014 private treatment record reflects that the Veteran complained of back pain for the past 14 years.  The pain, described as sharp and achy, was noted to be in the lumbar region on the right side, and registered at a level of three out of ten on the pain scale.  When asked about radiating pain, the Veteran stated that it radiated into the right leg.  No mention was made of the left leg.  The pain was exacerbated by walking.  There was no hematuria, dysuria, or increased urinary frequency.  Upon examination gait was normal, there was tenderness in the lumbar region, and muscle spasm was not noted.  Pain was observed on flexion, extension, and twisting.  Straight leg raise testing was negative bilaterally, and strength and sensation were intact bilaterally.  No focal neurological deficits were identified.

The Veteran received a VA peripheral nerves examination in August 2014.  The examination report reflects that the Veteran was diagnosed with right lower extremity radiculopathy, and the Veteran advanced having tingling in the right leg since the 1990s.  No mention was made of the left leg.  Upon examination no radicular or other neurological symptoms were identified in the left leg.  The Veteran's gait was normal, and an assistive device was not needed to move.

A February 2015 private treatment record reflects that the Veteran complained of intermittent, dull, aching, cramping, and burning pain at a level of six to seven out of ten on the pain scale.  The pain would radiate into the right lower extremity.  There was no mention of radiating pain into the left lower extremity.  Flare-ups of pain would occur after lifting, standing, and walking.  The Veteran denied weakness and bowel or bladder dysfunction.  Upon examination the thoracic and lumbar spine had normal appearance and no antalgic gait was observed.  Decreased sensation was observed in the right lower extremity but not the left.  A subsequent March 2015 private treatment record, which had similar findings to the February 2015 report, conveys that the Veteran's pain had reduced to a three out of ten on the pain scale. 

In May 2015, the Veteran received another private medical examination.  The examination report conveys that the Veteran had back pain with numbness down both legs.  It was noted that sometimes the Veteran was "weak and wobbly."  There was no change in bladder or bowel functions.  The private examiner diagnosed moderately severe incomplete paralysis of the right lower extremity and moderate incomplete paralysis of the left lower extremity due to radiculopathy.

Upon examination in May 2015, the private examiner diagnosed muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The private examiner also diagnosed IVDS, but did not note any incapacitating episodes over the previous 12 months.  Upon range of motion testing, the Veteran had flexion of 100 degrees (better than normal), extension of 10 degrees, right lateral flexion of 15 degrees, left lateral flexion of 20 degrees, right rotation of 20 degrees, and left rotation of 22 degrees.  

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent disability rating during the relevant period on appeal.  The reports from the October 2011 and May 2015 private medical examinations reflect that on both occasions the private examiner opined that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board notes that the private examiner did not specify whether the muscle spasm and/or guarding caused abnormal gait or abnormal spinal contour; however, the preponderance of the evidence weighs against a finding that the Veteran has an abnormal gait.  All of the medical evidence of record discussed above, other than the private medical examinations, conveys that the Veteran had normal gait at the time of the various examinations and/or treatments.

While the evidence of record is sufficient for the Board to find that the Veteran does not have an altered gait, the Board cannot say that the evidence weighs against a finding that the Veteran has an abnormal spinal contour caused by muscle spasm or guarding.  The reports from the October 2011 and May 2015 private medical examinations reflect that the private examiner conducted relevant testing and reviewed the pertinent evidence of record.  Further, the May 2010 VA spinal examination did not adequately address the question of spinal contour.  The Board also does not find that the information found within the private treatment records discussed above is sufficient to outweigh the private examiner's opinions.  For these reasons, for the period from April 14, 2010, the Board finds that a 20 percent disability rating for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca, 8 Vet. App. 202.

The Board has considered whether a disability rating in excess of 20 percent for the lumbosacral spine disability is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 20 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of four weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 20 percent due to incapacitating episodes is not warranted.  Finally, while the evidence of record is not the clearest regarding loss of motion due to pain, weakness, and fatigue, the Board finds that even the most sympathetic reading of the evidence of record does not reflect pain (including flare-ups of pain) so severe as to limit forward flexion of the lumbosacral spine to 30 degrees or less.  Such a finding is supported by the fact that the private examiner, in May 2015, found that the Veteran had better than normal forward flexion.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating is excess of 20 percent is warranted at any time during the relevant period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to April 14, 2010, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for lumbosacral strain with spondylosis and degenerative disc space narrowing during the one year period prior to the date of claim, and as such, the appropriate effective date for the increased disability rating of 20 percent is April 14, 2010, the date of claim.  See 38 C.F.R. § 3.400(o) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected lumbosacral spine disability.  The Board notes that the report from the May 2010 VA spinal examination reflects that, while the Veteran did not advance erectile dysfunction, bowel problems, incontinence, and/or urinary retention, the Veteran did discuss having urinary urgency and frequency.  The VA examination report does not convey that this urinary urgency and frequency was attributed to the service-connected lumbosacral spine disability.  Further, subsequent treatment records and medical examinations reflect that the Veteran neither advanced, nor was diagnosed with, any bowel or bladder disabilities.  As such, the Board finds that the Veteran does not have an erectile, bowel, and/or bladder dysfunction caused by the service-connected lumbosacral spine disability.

Concerning the Veteran's lower extremities, the Board notes that the Veteran was granted service connection for right lower extremity radiculopathy by the RO in an August 2014 rating decision.  As such, the Board need not consider whether a separate compensable rating is warranted for radiculopathy of the right lower extremity.

As to the left lower extremity, as discussed above, in the May 2015 private medical examination the private examiner diagnosed moderate incomplete paralysis of the left lower extremity due to radiculopathy; however, upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has moderate incomplete paralysis of the left lower extremity due to radiculopathy caused by the service-connected lumbosacral spine disability.  In October 2011, the same private examiner indicated that, while the Veteran did have radicular symptoms in the left lower extremity in the past, such left lower extremity radicular symptoms had resolved prior to the relevant time period on appeal.  Further, all of the other relevant evidence discussed above indicates that the Veteran only has radiculopathy in the right lower extremity.  In August 2014, the Veteran underwent a full VA peripheral nerves examination, which found that the Veteran had only had radiculopathy in the right leg.  Further, private treatment records from February 2015 and March 2015, mere months prior to the May 2015 private medical examination diagnosing left leg radiculopathy, the Veteran sought treatment for back pain.  The record reflects that the Veteran extensively discussed having pain in the right lower extremity, and made no mention of any radicular symptoms in the left lower extremity.  Further, no left lower extremity radicular symptoms were identified and/or diagnosed upon examination in either February 2015 or March 2015.  For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran has radiculopathy of the left lower extremity caused by the service-connected lumbosacral spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected lumbosacral spine disability during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, fatigue, weakness, spasms, guarding, tenderness, cramping, stiffness, and difficulty walking, standing, bending over, and conducting various activities of daily life including shopping, exercising, and driving.  As discussed above, painful limitation of motion with painful flare-ups, weakness, and fatigue are specifically considered under the schedular rating criteria when considering orthopedic disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The additional symptoms advanced for the orthopedic disabilities, such as guarding, tenderness, and muscle spasms, are also considered under the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03, 5243.  

Further, the functional limitations imposed by the Veteran's spinal disability, including interference with the daily activities of life, are primarily the result of the spinal pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's spinal pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the lumbosacral spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with lumbosacral strain with spondylosis and degenerative disc space narrowing, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2014 decision, the Board found that the issue of entitlement to a TDIU had not been raised as the March 2011 VA mental health examination reflected that the Veteran was employed.  At the June 2015 Board videoconference hearing, the Veteran reported continuing to work 

as an adjunct law professor.  As the Veteran remains employed, the Board finds that the issue of entitlement to a TDIU remains unraised and, therefore, the issue is not before the Board on appeal.


ORDER

Service connection for an acquired psychiatric disability of generalized anxiety disorder is granted.

Service connection for a jaw disability, to include bruxism and temporomandibular joint arthritis, as secondary to the service-connected acquired psychiatric disability of generalized anxiety disorder, is granted.

For the rating period from April 14, 2010, an increased disability rating of 20 percent for lumbosacral strain with spondylosis and degenerative disc space narrowing, but no higher, is granted.


REMAND

Service Connection for Sleep Apnea and Chemical Burn Residuals

In a May 2015 rating decision, the RO denied service connection for sleep apnea and residuals of chemical burns.  As noted in the July 2015 Board decision, the Veteran filed a notice of disagreement (NOD) to the denial in May 2015.  The Board remanded the service-connection issues for the issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (the Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC).  Unfortunately, it does not appear that the RO issued the ordered SOC, and the issues of service connection for sleep apnea and residuals of chemical burns must again be remanded for issuance of a SOC.  Id.

Accordingly, the issues of service connection for sleep apnea and residuals of chemical burns are REMANDED for the following action:

Issue a SOC addressing the issues of service connection for sleep apnea and residuals of chemical burns.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


